DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 2, Reference 202b above reference 232 needs to be changed to 202a as discussed in the spec.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (US20130050465A1). 
 For claim 1, Beck teaches:
A method, comprising: receiving, at an electronic device, data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure; (abstract, figs, para0019)
determining, by the electronic device, a set of intrinsic operating parameters for a laser system at a position within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters; and (para0020-0024, 0029-0031 “when the CPU decides that a parasite sits on the fish, the light orifice is finely tuned accordingly and the laser unit 5 fires a light pulse of certain intensity and duration towards the parasite so it is killed or knocked out.” “The controlling system is arranged to generate a light pulse at desired point in time for the light orifice or orifices which 
configuring, by the electronic device, the laser system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter of the laser system in response to the data indicative of one or more underwater object parameters. (para0020-0022)
For claim 2, Beck further teaches:
wherein configuring the laser system according to the determined set of intrinsic operating parameters further comprises: changing the at least one intrinsic operating parameter of the laser system without physically repositioning the laser system away from the position within the marine enclosure. (para0019, 0022)
For claim 3, Beck further teaches:
wherein changing the at least one parameter of the laser system further comprises: changing a pose of the laser system without physically repositioning the laser system away from the position within the marine enclosure. (para0019, 0022)
For claim 4, Beck further teaches:
wherein receiving data indicative of one or more underwater object parameters comprises one or more of: receiving data indicating a schooling behavior of fish; receiving data indicating a swimming behavior of fish; receiving data corresponding to a physical location of the one or more underwater objects; receiving data corresponding to an identification of an individual fish; and  - 45 -Attorney Docket Number: 1000-200004-USreceiving data indicating a distance of the 
For claim 6, Beck further teaches:
wherein changing the at least one intrinsic operating parameter of the laser system comprises one or more of: changing a wavelength of light emitted from the laser system; changing a pulse width duration of laser pulses from the laser system; changing a laser power corresponding to energy output from the laser system; changing a laser beam radius; changing a focal spot size; changing a focal length; and changing a laser depth of focus. (para0021)
For claim 7, Beck further teaches:
further comprising: instructing the laser system to direct a light pulse according to the determined set of intrinsic operating parameters towards a parasite within the marine enclosure. (para0020-0022, 0030-0031)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 5, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck(US20130050465A1) in view of Li et al herein Li. (US 20210289758 A1) .
For claim 5, Beck doesn’t teach teaches:
receiving, at the electronic device, data indicative of one or more environmental conditions associated with the marine enclosure; and determining, by the electronic device, the set of intrinsic operating parameters for the laser system based at least in part on the data indicative of one or more environmental conditions.
Li teaches:
A method (abstract and figs)
receiving, at the electronic device, data indicative of one or more environmental conditions associated with the marine enclosure; and determining, by the electronic device, the set of intrinsic operating parameters for the laser system based at least in part on the data indicative of one or more environmental conditions. (claim 9+10, para0068)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Beck such that it comprises data indicative of one or more environmental conditions as taught by Li to provide environmental data to the controller to improve the efficiency of the laser system. 
For claim 15, Beak teaches:
A system, comprising: (abstract and figs)
 a set of one or more sensors configured to capture a set of data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure; (fig 1, Ref 4, para0018)
a processor (CPU) configured to: determine, by the electronic device, a set of intrinsic operating parameters for a laser system at a position within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters; (fig 1, Ref 51, para0018-0022)
and configure, by the electronic device, the laser system according to the determined set of intrinsic operating parameters by changing at - 48 -Attorney Docket Number: 1000-200004-US least one intrinsic operating parameter of the laser system in response to the data indicative of one or more underwater object parameters. (para0020-0022)
Beck doesn’t teach
a digital storage medium, encoding instructions executable by a computing device; a processor, communicably coupled to the digital storage medium, configured to execute the instructions, wherein the instructions are configured to: 
Li teaches:
A system (abstract and figs)
Comprising: a digital storage medium, encoding instructions executable by a computing device; a processor, communicably coupled to the digital storage medium, configured to execute the instructions, (para0009, 0030, 0071, 0074, claim 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Beck such that it comprised a digital storage medium and processor to 
For claim 16, Beck further teaches:
Wherein the processor is further configured to: change the at least one intrinsic operating parameter of the laser system without physically repositioning the laser system away from the position within the marine enclosure. (para0019, 0022)
For claim 17, Beck further teaches:
Wherein the processor is further configured to: change a pose of the laser system without physically repositioning the laser system away from the position within the marine enclosure.  (para0019, 0022)
For claim 18, Beck doesn’t teach but Li further teaches:
wherein the processor is further configured to: receive, at the electronic device, data indicative of one or more environmental conditions associated with the marine enclosure; and determine, by the electronic device, the set of intrinsic operating parameters for the laser system based at least in part on the data indicative of one or more environmental conditions. (claim 9+10, para0068)
For claim 19, Beck further teaches:
Wherein the processor is further configured to: change one or more intrinsic operating parameters including a wavelength of light emitted from the laser system; a pulse width duration of laser pulses from the laser system; a laser power corresponding to energy output from the laser system; a laser beam radius; a focal spot size; a focal length; and a laser depth of focus. (para0021)

Wherein the processor is further configured to: instruct the laser system to direct a light pulse according to the determined set of intrinsic operating parameters towards a parasite within the marine enclosure. (para0020-0022, 0030-0031)
Claim(s)  8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20210289758 A1) in view of Beck(US20130050465A1). 
For claim 8, Li teaches:
A non-transitory computer readable medium embodying a set of executable instructions, the set of executable instructions to manipulate at least one processor. (para0009, 0030, 0071, 0074, claim 20)
Li doesn’t teach:
receive, at an electronic device, data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure;  - 46 -Attorney Docket Number: 1000-200004-US determine, by the electronic device, a set of intrinsic operating parameters for a laser system at a position within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters; and configure, by the electronic device, the laser system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter of the laser system in response to the data indicative of one or more underwater object parameters.
Beck teaches:
 receive, at an electronic device, data indicative of one or more underwater object parameters corresponding to one or more underwater objects within a marine enclosure; (abstract, figs, para0019)
determine, by the electronic device, a set of intrinsic operating parameters for a laser system at a position within the marine enclosure based at least in part on the data indicative of one or more underwater object parameters; and (para0020-0024, 0029-0031 “when the CPU decides that a parasite sits on the fish, the light orifice is finely tuned accordingly and the laser unit 5 fires a light pulse of certain intensity and duration towards the parasite so it is killed or knocked out.” “The controlling system is arranged to generate a light pulse at desired point in time for the light orifice or orifices which best corresponds to the coordinates of one or more observed parasite(s) on a passing fish.” )
configure, by the electronic device, the laser system according to the determined set of intrinsic operating parameters by changing at least one intrinsic operating parameter of the laser system in response to the data indicative of one or more underwater object parameters. (para0020-0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-transitory computer readable medium embodying a set of executable instruction of Li such that it manipulated the process to preform the features of Beck to provide for a removable system to be installed and performed at any geographical location.  
For claim 9, Li as modified by Beck further teaches:
further embodying executable instructions to manipulate at least one processor to: change the at least one intrinsic operating parameter of the laser system without physically repositioning the laser system away from the position within the marine enclosure. (the executable instructions of Li modified to perform the instructions of Beck para0019, 0022)
For claim 10, Li as modified by Beck further teaches:
further embodying executable instructions to manipulate at least one processor to: change a pose of the laser system without physically repositioning the laser system away from the position within the marine enclosure. (the executable instructions of Li modified to perform the instructions of Beck, para0019, 0022)
For claim 11, Li as modified by Beck further teaches:
further embodying executable instructions to manipulate at least one processor to: receive data indicating one or more of a schooling behavior of fish; a swimming behavior of fish; a physical location of the one or more underwater objects; an identification of an individual fish; and  - 45 -Attorney Docket Number: 1000-200004-USa distance of the one or more underwater objects from the laser system. (the executable instructions of Li modified to perform the instructions of Beck para0019, 0020, 0022, abstract)
For claim 12, Li further teaches:
further embodying executable instructions to manipulate at least one processor to: receive, at the electronic device, data indicative of one or more environmental conditions associated with the marine enclosure; and determine, by the electronic device, the set of intrinsic operating parameters for the laser system based at least in 
For claim 13, Li as modified by Beck further teaches:
further embodying executable instructions to manipulate at least one processor to: change one or more intrinsic operating parameters including a wavelength of light emitted from the laser system; a pulse width duration of laser pulses from the laser system; a laser power corresponding to energy output from the laser system; a laser beam radius; a focal spot size; a focal length; and a laser depth of focus. (the executable instructions of Li modified to perform the instructions of Beck para0021)
For claim 14 Li as modified by Beck further teaches:
further embodying executable instructions to manipulate at least one processor to: instruct the laser system to direct a light pulse according to the determined set of intrinsic operating parameters towards a parasite within the marine enclosure. (the executable instructions of Li modified to perform the instructions of Beck, para0020-0022, 0030-0031)
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190340440 A1 discloses fish station keeping including fish monitoring. 
US 20210212298 A1 discloses a method of underwater parasite detection. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643